Case 4:19-cv-04682 Document 52 Filed on 12/28/20 in TXSD Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS United Stay
HOUSTON DIVISION Souther Dita gat
: LED

NACHATYA KAMA
Plaintiff,

C.A. No. 4:19-ev-04682

vs.

TIRR MEMORIAL HERMANN,

Defendant. (JURY TRIAL DEMANDED)

Cr Lr Lr LN MP2 LP LP LP) LP

 

MOTION FOR PROTECTIVE ORDER, MOTION TO QUASH, AND OBJECTION TO
NOTICE OF DEPOSITION

 

TO THE HONORABLE UNITED STATES DISTRICT COURT:

Comes now, Nachaiya Kama, Plaintiff in the above-captioned cause, files this Motion for
Protective Order, Motion to Quash and Objection to Notice of Deposition and in support thereof
states the following: |

A. The Defendant’s counsel(s) on record again failed to obey and comply with the court
ORDER for the third (3) time as this Honorable Court ORDERED on Monday,
December 14, 2020. To date (Monday, December 28, 2020) Plaintiff Kama has not yet
received documents/responses from the Defendants counsel(s) on record that was due on
December 24, 2020. Instead, the Defendants counsel generates irrelevant arguments and
not stating what is relevant in the subject matter.

B. On December 9, 2020, the Defendant’s counsel(s) did not respond to (Dkt 39) but instead
retaliated and filed a Motion to Compel Plaintiff Kama to their premises (all in bad faith).
The defendant’s counsel now files and responds to (Dkt 39) without support.

C. The Defendants counsel(s) again drafts another proposed order to be granted by presenting
another deceitful agenda in a good light to manipulate the court’s decision.

D. The Defendant’s counsel(s) Notice is abusive and intimidating.

E. The Defendant’s counsel(s) filing (Dkt 51) on December 24, 2020, without putting Plaintiff
Kama in the copy of which is questionable.

1jPage
Case 4:19-cv-04682 Document 52 Filed on 12/28/20 in TXSD Page 2 of 3

F. The Defendant’s counsel(s) denies its ulterior motives before this Honorable Court. Time
will tell. .

oa

The Defendant’s counsel(s) are aware of ALL the responses and documents to produce.

H. Plaintiff Kama has been subjected to several abuses from Defendant’s counsel and this

Honorable court is my witness as it is evident from previous filings; Plaintiff Kama endured

and did not complain up until December 7, 2020. Why should an American citizen be
subjected to such abuse? It is evident in (Dkt 35) filed On October 1, 2020, that Plaintiff
Kama was subjected to being oppressed, unduly burdened, vexed, and harassed; .if not
Plaintiff Kama will not ask this Honorable Court for an extension of time when Plaintiff

Kama did not get any response from the Defendants counsels on record.

I, Plaintiff Kama objects to Defendant’s counsel(s) arguments:

a.

2) Page.

Plaintiff Kama (Pro Se) did not fail and it’s clearly not a miscommunication as the
Defendant's counsel(s) on record claims or deceives the Court to get the signature
on paper.

Plaintiff Kama does not wish and is not willing to meet and confer as Defendant's
counsel deceitful states to manipulate the court’s decision.

Plaintiff Kama choose to communicate via email as it’s the best way she chooses
to communicate with the Defendants counsel(s) on record.

Plaintiff Kama has proven in the previous filing that she has complied to Discovery
to the best of her ability as a layman and this Honorable court is a witness as it is
evident from previous filings.

Plaintiff Kama Object as it is not a conclusory statement, Plaintiff Kama stated the
facts. See (Dkt 48). Plaintiff Kama objects to violating any rule. The Defendant’s
counsel(s) on the record are the ones with a license/in practice and in clear violation
in disregarding court ORDERS evidently as mention in Section A. I am just a Pro
Se; a layman.

Plaintiff Kama objects to Defendant’s counsel’s claim as I complied to the best of
my ability and made efforts otherwise how did the discovery get this far. Plaintiff
Kama communicated as it is evident from some of the Exhibits that the Defendant’s
counsel filed to the court (See Dkt 46). Plaintiff Kama responds when necessary

and if I don’t have anything to say or don’t know how to respond I remain silent
Case 4:19-cv-04682 Document 52 Filed on 12/28/20 in TXSD_ Page 3 of 3

and if I am dissatisfied, I respond to the best of my ability as a layman to perfection
and for clarity as J am not above learning.

g. Defendant’s counsel on the record is in clear violation; especially 42 U.S. Code
1983.

Plaintiff Kama respectfully moves this Honorable Court to quash (Dkt 51) and all therein and
enter a protective order prohibiting the Defendant’s counsel(s) on record against taking
advantage and abuse. In regards to one of the subject matter(s) in this suit, Plaintiff Kama
refuses to be subjected to any form of harassment by Defendant's counsels on record of which
is affecting Plaintiff Kama's mental stability due to traumatic stress. I no longer wish to be
desposed and advance to trial, since on countless times the Defendant’s counsel have chosen

to disappoint and disrespect the plan of discovery.

Respectfully Submitted,

Date: December 28, 2020 { g

Plaintiff Kama. (Pro Se)

BiPage |
